—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered March 4, 1998, convicting him *378of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity beyond a reasonable doubt as the perpetrator of the crimes is unpreserved for appellate review (see, People v Gray, 86 NY2d 10; People v Hemphill, 187 AD2d 728). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Issues of credibility, as well as the weight to be given to the evidence, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Kennedy, 185 AD2d 364). O’Brien, J. P., Thompson, Sullivan and Altman, JJ., concur.